Order setting aside verdict and granting a new trial reversed upon the law and the facts, with costs, verdict reinstated, and judgment directed to be entered thereon, with costs. The testimony of plaintiff’s witness Ferraro, as to the horn, although improper, was subsequently cured by the testimony of defendant’s witness Andres. No substantial right of defendant was thereby affected and it is, therefore, the duty of this court to disregard the error of the trial court. (Guerin v. City of New York, 214 App. Div. 800; Civ. Prac. Act, § 106.) There was no request made by defendant to limit the purpose for which such testimony was admitted. Lazansky, P. J., Rich, Hagarty, Carswell and Scudder, JJ., concur.